Appeal from Dist. Ct. App. Fla., 1st Dist. Because this appeal involves a question of law of the State of Florida which is determinative of this cause and for which there is no controlling precedent of the Supreme Court of Florida, this Court, pursuant to Article V, Section 3(b)(6) of the Florida Constitution, certifies to the Supreme Court of Florida and respectfully requests that court to answer, the following question: “Whether the Florida Supreme Court had jurisdiction, pursuant to Article V, Section 3(b)(3) of the Florida Constitution or otherwise, to hear appellant’s appeal in this cause from the Florida First District Court of Appeal?” It is further ordered that the Clerk of this Court shall transmit to the Supreme Court of Florida certified copies of this order and the briefs filed in this Court in this matter. And it is further ordered that this Court shall retain jurisdiction of this matter and that the proceedings in this Court shall be held in abeyance until further order of this Court.